UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 000-53232 Axiom Gold and Silver Corp. (Exact name of small business issuer as specified in its charter) Nevada 27-0686445 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1846 E. Innovation Park Dr. Oro Valley, AZ 85755 (Address of principal executive offices) (520) 318-5595 (Issuer’s Telephone Number) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. X YesNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). X YesNo Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesX No As ofJanuary 13, 2012, there were 32,601,016 shares of the issuer’s $.001 par value common stock issued and outstanding. PART I – FINANCIAL INFORMATION ITEM 1.CONSOLIDATED FINANCIAL STATEMENTS The accompanying unaudited interim consolidated financial statements of Axiom Gold and Silver Corp. (“Axiom Gold and Silver”) as of November 30, 2011, and for the three months ended November 30, 2011 and 2010 have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial statement presentation and in accordance with the instructions to Form 10-Q and the rules of the Securities and Exchange Commission (“SEC”), and should be read in conjunction with the audited consolidated financial statements and notes thereto contained in Axiom Gold and Silver’s Form 10-K filing with the SEC for the year ended August 31, 2011.In the opinion of management, the consolidated financial statements contain all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of the consolidated financial position and the consolidated results of operations for the interim periods. The consolidated results of operations for the three months ended November 30, 2011 are not necessarily indicative of the results that may be expected for the full year. 1 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS 3 Consolidated Balance Sheets as of November 30, 2011 (unaudited) and August 31, 2011. 4 Consolidated Statements of Operations for the three months ended November 30, 2011 and 2010 and the period from Inception of Exploration Stage (September 1, 2010) through November 30, 2011 (unaudited). 5 Consolidated Statement of Changes in Stockholders’ Deficiency for the period from Inception of Exploration Stage (September 1, 2010) through November 30, 2011 (unaudited). 6 Consolidated Statements of Cash Flows for the three months ended November 30, 2011 and 2010 and the period from Inception of Exploration Stage (September 1, 2010) through November 30, 2011 (unaudited). 8 Notes to Consolidated Financial Statements (unaudited). 2 AXIOM GOLD AND SILVER CORP. (An Exploration Stage Company) Consolidated Balance Sheets November 30, August 31, (Unaudited) ASSETS Current assets Cash $ $ Net VAT receivable Prepaid and other current assets Total current assets Property and equipment – net Other Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIENCY Current liabilities Accounts payable and accrued expenses $ $ Notes payable Related party payables Share liability Total liabilities Commitments and contingencies Stockholders’ deficiency Preferred stock, $0.001 par value, 10,000,000 shares authorized, none issued Common stock, $0.001 par value, 300,000,000 shares authorized, 31,307,400 shares issued and outstanding at November 30, 2011 and August 31, 2011 Additional paid-in capital Accumulated other comprehensive income Deficit accumulated from prior operations ) ) Deficit accumulated during the exploration stage ) ) Total stockholders’ deficiency ) ) Total liabilities and stockholders’ deficiency $ $ See accompanying notes to consolidated financial statements. 3 AXIOM GOLD AND SILVER CORP. (An Exploration Stage Company) Consolidated Statements of Operations (Unaudited) Period From Inception of Exploration Stage (September 1, For the Three Months Ended 2010) through November 30, November 30, Expenses Compensation $ $ $ General and administrative Exploration Impairment of goodwill Loss before other expenses ) ) ) Other expenses Interest expense ) ) Foreign currency loss ) ) Net loss $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) Weighted average number of common shares outstanding – basic and diluted See accompanying notes to consolidated financial statements. 4 AXIOM GOLD AND SILVER CORP. (An Exploration Stage Company) Consolidated Statement of Changes in Stockholders’ Deficiency Period from Inception of Exploration Stage (September 1, 2010) through November 30, 2011 (Unaudited) Deficit Accumulated Deficit Accumulated Total Additional Other Accumulated During the Stockholders’ Common Stock Paid-in Comprehensive From Prior Exploration Equity Shares Amount Capital Income Operations Stage (Deficiency) Balance from prior operations, August 31, 2010 $ ) $ $ ) Common stock issued for compensation at $0.25 per share Forgiveness of related party loan payable Stock based compensation for options issued to employees and directors Common stock issued for compensation at $0.75 per share Common stock issued for the acquisition of Axiom Mexico at $0.25 per share Related party rent expense Common stock issued for cash at $0.25 per share Offering costs ) ) Common stock issued for services at $1.95 per share Components of comprehensive loss: Foreign currency translation Net loss for the year ended August 31, 2011 - ) ) Total comprehensive loss ) Balance August 31, 2011 ) ) ) Stock based compensation for options issued to employees and directors Components of comprehensive loss: Foreign currency translation Net loss for the three months ended November 30, 2011 ) ) Total comprehensive loss ) Balance – November 30, 2011 $ ) $ ) $ ) See accompanying notes to consolidated financial statements. 5 AXIOM GOLD AND SILVER CORP. (An Exploration Stage Company) Consolidated Statements of Cash Flows (Unaudited) Period from Inception of Exploration Stage (September 1, For the Three Months Ended 2010) through November 30, November 30, Cash flows from operating activities Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation Depreciation expense Foreign currency loss Impairment of goodwill Related party rent expense Changes in assets and liabilities: Net VAT receivable ) ) Prepaid expenses and other current assets ) ) Other ) Accounts payable and accrued expenses Net cash used in operating activities ) ) ) Cash flows from investing activities Acquisition of equipment ) ) Cash received in acquisition Net cash used in investing activities ) ) Cash flows from financing activities Proceeds (payments) related parties - net ) Proceeds from notes payable Proceeds from issuance of common stock Offering costs ) Net cash provided by financing activities Net increase (decrease) in cash ) ) Adjustment for change in exchange rate ) ) Cash balance, beginning of periods Cash balance, end of periods $ $ $ See accompanying notes to consolidated financial statements. 6 AXIOM GOLD AND SILVER CORP. (An Exploration Stage Company) Consolidated Statements of Cash Flows (Unaudited) Period from Inception of Exploration Stage (September 1, For the Three Months Ended 2010) through November 30, November 30, Supplementary information: Cash paid for: Interest $ $ $ Income taxes $ $ $ Supplemental disclosures of cash flow information: Non-cash investing activities: Issuance of common shares to acquire Axiom Mexico Cash $ $ $ Net VAT receivable Prepaid expenses and other current assets Security deposit Furniture and equipment Accounts payable and accrued expenses ) Related party payables ) Net liabilities acquired $ $ $ ) Non-cash financing activities: Forgiveness related party payables $ $ $ See accompanying notes to consolidated financial statements. 7 AXIOM GOLD AND SILVER CORP. (An Exploration Stage Company) Notes to Consolidated Financial Statements (Unaudited) Note 1 Nature of Business and Basis of Financial Statement Presentation Axiom Gold and Silver Corp. (the “Company”) was incorporated in Nevada on February 13, 2007 under the name TC Power Management Corp. and originally formed for the purpose of providing consulting services to private and public entities seeking assessment, development and implementation of energy generating solutions. Effective September 1, 2010, the Company changed its business strategy and is currently in the business of acquiring and exploring mineral properties. Accordingly, as of September 1, 2010, the Company is considered to be an exploration stage company.On May 10, 2011, the Company filed a Certificate of Amendment to its Articles of Incorporation changing its name to Axiom Gold and Silver Corporation.In addition, the Amendment increased the number of authorized shares of common stock from 100,000,000 to 300,000,000 and authorized the issuance of 10,000,000 preferred shares, the terms of which may be determined by the Board of Directors without the vote of shareholders. Effective November 1, 2010, the Company enacted a four-for-one (4:1) forward stock split. All share and per share data in these consolidated financial statements have been adjusted retroactively to reflect the stock split. On January 13, 2011, the Company entered into a material definitive agreement with Axiom Minerals de Mexico S.A. de C.V (“Axiom Mexico”) whereby through its wholly owned Mexican subsidiary, Axiom Acquisition Corp, acquired all of the issued and outstanding shares of Axiom Mexico, by the issuance oftwo million (2,000,000) of its common shares.The shares were issued to the shareholders of Axiom Mexico on a pro rata basis as to their ownership of Axiom Mexico.Axiom Acquisition Corp. merged with and into Axiom Mexico and the separate corporate existence of Axiom Acquisition Corp. ceased.Axiom Mexico, as the surviving corporation in the merger and a wholly-owned subsidiary of the Company continues its existence under its current name and continues to be governed by the laws of the state of Chihuahua, Mexico.The Articles of Incorporation and By-laws of Axiom Mexico, as in effect immediately prior to the merger, will be the articles of incorporation and by-laws of the surviving corporation in the merger until duly amended or repealed.The members of the Board of Directors of Axiom Mexico, immediately prior to the merger are the members of the Board of Directors of Axiom Mexico as the surviving corporation in the merger until the earlier of their resignation or removal or until their respective successors are duly elected or appointed and qualified in the manner provided in the articles of incorporation and by-laws of the surviving corporation in the merger, or as otherwise provided by law.The officers of Axiom Mexico immediately prior to the merger are the initial officers of Axiom Mexico as the surviving corporation in the merger until the earlier of their resignation or removal or until their respective successors are duly elected or appointed and qualified.The acquisition is accounted for as a basic business combination with the Company as the acquirer of Axiom Mexico. 8 AXIOM GOLD AND SILVER CORP. (An Exploration Stage Company) Notes to Consolidated Financial Statements (Unaudited) Note 1 Nature of Business and Basis of Financial Statement Presentation (Continued) The accompanying unaudited interim consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial statement presentation and in accordance with the instructions to Form 10-Q. Accordingly, they do not include all the information and notes necessary for complete financial statement presentation.In the opinion of management, the consolidated financial statements contain all adjustments (consisting of normal recurring accruals) necessary for a fair presentation of the consolidated financial position as of November 30, 2011 and the consolidated results of operations and cash flows for the three months ended November 30, 2011 and 2010 and the period from inception of exploration stage (September 1, 2010) through November 30, 2011. Interim results are not necessarily indicative of the results to be expected for a full year. Reference is made to the financial statements of the Company contained in its Annual Report on Form 10-K for the year ended August 31, 2011. Note 2 Going Concern The accompanying consolidated financial statements have been prepared on a basis which assumes that the Company will continue as a going concern and which contemplates the realization of assets and satisfaction of liabilities in the normal course of business. The Company has no established source of revenue, and has accumulated significant losses and an accumulated deficit during its exploration stage. These circumstances raise substantial doubt about the Company’s ability to continue as a going concern.The accompanying consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. Management's plans with respect to alleviating the adverse financial conditions that caused substantial doubt about the Company’s ability to continue as a going concern are as follows: In order to implement its business plan, the Company needs to raise additional capital through equity or debt financings or through loans from shareholders or others. The ability of the Company to continue as a going concern is dependent upon its ability to successfully raise additional capital and eventually attain profitable operations. There can be no assurance that the Company will be able to raise additional capital or execute its business strategy. 9 AXIOM GOLD AND SILVER CORP. (An Exploration Stage Company) Notes to Consolidated Financial Statements (Unaudited) Note 3 Summary of Significant Accounting Policies Other significant accounting policies are set forth in note 3 of the audited consolidated financial statements included in the Company’s 2011 annual report on Form 10-K Principles of Consolidation – The consolidated financial statements include the accounts of the Company and its wholly-owned Mexican subsidiary, Axiom Minerals de Mexico, S.A. de C.V. effective as of the date of its acquisition January 13, 2011.All intercompany balances and transactions have been eliminated in consolidation. Use of Estimates - The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“US GAAP”) requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results could differ from those estimates. Exploration Stage Company – As of September 1, 2010, the Company became an “exploration stage company” as defined in the Securities and Exchange Commission Industry Guide 7, and is subject to compliance with ASC Topic 915 “Development Stage Entities”.For the period from February 13, 2007 (Inception) to August 31, 2010, the Company was a “development stage company” in accordance with ASC Topic 915.Deficits accumulated prior to becoming an “exploration stage company” have been separately presented in the accompanying consolidated balance sheets and consolidated statement of changes in stockholders’ deficiency.To date, the Company’s planned principal operations have not fully commenced. Mineral Property Costs - The Company is in the exploration stage and has not yet realized any significant revenues from its planned operations.It is primarily engaged in the acquisition and exploration of mining properties.Mineral property acquisition and exploration costs are currently expensed as incurred. When it has been determined that a mineral property can be economically developed as a result of establishing proven and probable reserves, the costs then incurred to develop such property are capitalized.Such costs will be amortized using the units-of-production method over the estimated life of the probable reserve. If mineral properties are subsequently abandoned or impaired, any capitalized costs will be charged to operations. Foreign Currency Translation – Axiom Mexico considers the Mexican peso (“MXN”) to be its functional currency. Assets and liabilities were translated into US dollars (“US$”) as of November 30, 2011 at the period end exchange rate.Income and expense amounts for the three months ended November 30, 2011 were translated using the average rates during the period. 10 AXIOM GOLD AND SILVER CORP. (An Exploration Stage Company) Notes to Consolidated Financial Statements (Unaudited) Note 3 Summary of Significant Accounting Policies (Continued) Equity-Based Compensation - The Company accounts for equity based compensation transactions with employees under the provisions of ASC Topic No. 718, “Compensation: Stock Compensation” (“Topic No. 718”). Topic No. 718 requires the recognition of the fair value of equity-based compensation in net income. The fair value of common stock issued for compensation is measured at the market price on the date of grant.The fair value of the Company’s equity instruments, other than common stock, is estimated using a Black-Scholes option valuation model. This model requires the input of highly subjective assumptions and elections including expected stock price volatility and the estimated life of each award. In addition, the calculation of equity-based compensation costs requires that the Company estimate the number of awards that will be forfeited during the vesting period. The fair value of equity-based awards granted to employees is amortized over the vesting period of the award and the Company elected to use the straight-line method for awards granted after the adoption of Topic No. 718. The Company accounts for equity based transactions with non-employees under the provisions of ASC Topic No. 505-50, “Equity-Based Payments to Non-Employees” (“Topic No. 505-50”). Topic No. 505-50 establishes that equity-based payment transactions with non-employees shall be measured at the fair value of the consideration received or the fair value of the equity instruments issued, whichever is more reliably measurable. The fair value of common stock issued for payments to non-employees is measured at the market price on the date of grant. The fair value of equity instruments, other than common stock, is estimated using the Black-Scholes option valuation model. In general, the Company recognizes an asset or expense in the same manner as if it was to receive cash for the goods or services instead of paying with or using the equity instrument. 11 AXIOM GOLD AND SILVER CORP. (An Exploration Stage Company) Notes to Consolidated Financial Statements (Unaudited) Note 3 Summary of Significant Accounting Policies (Continued) Earnings (Loss) Per Share – Basic earnings (loss) per share is computed by dividing net income (loss) by the weighted average number of common shares outstanding during the period.Diluted earnings per share reflects the amount of earnings for the period available to each share of common stock outstanding during the reporting period, while giving effect to all dilutive potential common shares that were outstanding during the period, such as common shares that could result from the potential exercise or conversion of securities into common stock. Recently Issued Accounting Pronouncements - In December 2010, the FASB issued ASC Update No. 2010-28 “When to Perform Step 2 of the Goodwill Impairment Test for Reporting Units with Zero or Negative Carrying Amounts”. ASU 2010-28 modifies Step 1 of the goodwill impairment test for reporting units with zero or negative carrying amounts. For those reporting units, Step 2 of the goodwill impairment test is required if it is more likely than not that a goodwill impairment exists, after considering whether there are any adverse qualitative factors indicating that an impairment may exist. ASU 2010-28 is effective prospectively for fiscal years and interim periods beginning after December 15, 2011. The Company does not anticipate the adoption of ASU 2010-28 will have a material impact on its consolidated financial statements. There are several other new accounting pronouncements issued or proposed by the FASB. Each of these pronouncements, as applicable, has been or will be adopted by the Company. Management does not believe any of these accounting pronouncements has had or will have a material impact on the Company’s consolidated financial position or operating results. Reclassification – Certain 2010 expenses have been reclassified to conform to the 2011 presentation. Subsequent Events – In accordance with ASC 855 “Subsequent Events” the Company evaluated subsequent events after the balance sheet date. 12 AXIOM GOLD AND SILVER CORP. (An Exploration Stage Company) Notes to Consolidated Financial Statements (Unaudited) Note 4. Furniture and Equipment Furniture and equipment at November 30, 2011 is as follows: Furniture and equipment $ Accumulated depreciation ) $ Depreciation expense is $704 in the three months ended November 30, 2011. Note 5 Related Party Transactions Rent Expense – The Company, through February 2011, utilized minimal office space at the office of a current Director without charge (see Note 10). An amount of $500 per month, the estimated fair value, has been charged as rent expense with an offset to additional paid-in capital.Related party rent expense amounted to $1,500 in the three months ended November 30, 2010. Professional Fees – Legal services are provided by a law firm in which a current Director serves as senior partner. Legal fees and related expenses amounted to approximately $17,000 and $18,000 in the three months ended November 30, 2011 and 2010, respectively. There is approximately $12,000 and $1,000 payable as of November 30, 2011 and August 31, 2011, respectively. Accounting and tax services are provided by an accounting firm in which our current Chief Financial Officer (“CFO”) provides consulting services. Accounting and tax fees amounted to approximately $20,000 and $15,000 in the three months ended November 30, 2011 and 2010, respectively.There is approximately $13,000 and $-0- payable as of November 30, 2011 and August 31, 2011, respectively. 13 AXIOM GOLD AND SILVER CORP. (An Exploration Stage Company) Notes to Consolidated Financial Statements (Unaudited) Note 5 Related Party Transactions (Continued) Consulting services are provided by an entity in which one of our Directors is an owner. There is approximately $16,000 and $4,000 in related party payables as of November 30, 2011 and August 31, 2011, respectively and $31,000 and $-0- in expense for the three months ended November 30, 2011 and 2010, respectively. Consulting services are provided by an entity in which two of our stockholders are owners. There is approximately $10,000 and $11,000 in related party payables as of November 30, 2011 and August 31, 2011, respectively.There were no expenses in the three months ended November 30, 2011 and 2010. The Company is obligated to its Vice President – Exploration for reimbursable expenses as of November 30, 2011 in the amount of approximately $2,000 (See Note 10). Other – The Company is obligated to its Chief Executive Officer for accrued and unpaid compensation and reimbursable expenses as of November 30, 2011 and August 31, 2011 in the amounts of approximately $75,000 and $25,000, respectively (See Note 10). The Company is obligated to its Director – Business Development, who is also a stockholder of the Company, for accrued and unpaid compensation and reimbursable expenses as of November 30, 2011 and August 31, 2011 in the amounts of approximately $138,000 and $100,000, respectively (See Note 10). Note 6 Mineral Properties We currently have an interest in two properties, Aurora and Gavilan, located in Sonora, Mexico. Initially our exploration activities will be concentrated mainly in these two properties.We are also trying to acquire additional projects in Mexico but may not prove successful in obtaining additional properties. None of the properties have proven reserves. GAVILAN PROJECT Location The Gavilan project is located 90 km northeast from Hermosillo, capital city of the Sonora State, Mexico and 100 km southeast of the deep water port town Puerto Libertad in the Gulf of California. The project lies in the western part of Sonora near the coast line where access and infrastructure are excellent as the property is located near major paved roads and power lines. The Gavilan project is comprised of two concessions Gavilan (E-82/34020) covering 678 hectares and Gavilan (E-34553) with 46.1028 hectares. The total area covered by the project is 724.1028 hectares. 14 AXIOM GOLD AND SILVER CORP. (An Exploration Stage Company) Notes to Consolidated Financial Statements (Unaudited) Note 6 Mineral Properties (Continued) Current Agreements regarding mining concessions: We can earn a 100% interest in the Gavilan concessions pursuant to an option agreement with an individual effective December 15, 2010 by paying a total of US$250,000 in staged payments, as amended, over a four year period as follows: US$10,000 paid upon signing the option agreement, US$15,000 payment due December 15, 2011, US$20,000 payment due June 15, 2012, US$25,000 payment due December 15, 2012, US$25,000 payment due June 15, 2013, US$40,000 payment due December 15, 2013, US$40,000 payment due June 15, 2014, and a US$75,000 payment due December 15, 2014. There is no underlying royalty on the Gavilan concessions. AURORA PROJECT Location The Aurora project is located in southeast Sonora in Northwest Mexico, and is approximately 160 km east-southeast from Hermosillo, the capital of the State of Sonora. The project is about 4 km from the main highway and power line. Direct access to the Aurora project is by the international paved highway Mexico 16 to the km 160, then south 4 km by reasonably good all weather gravel roads. Land Area The Aurora project comprises two different concessions, Aurora and Guadalupe Group. The Aurora concession (E-82/33658) covers 120 hectares (290.5 acres) and Guadalupe Group has been divided into two different concessions: Marco Fraction I (E-82/33649) with 330 hectares (815.5 acres) and Marco Fraction II (E-82/33649) with 120 hectares (290.5 acres). The total area covered by all concessions in this project is 570 hectares (1408.5 acres). Current Agreements regarding mining concessions Currently, we have two option agreements for the Aurora project, the Aurora option agreement covering 120 hectares and the Guadalupe Group option agreement integrated by the Marco Fraction I and Marco Fraction II concessions comprising 450 hectares. 15 AXIOM GOLD AND SILVER CORP. (An Exploration Stage Company) Notes to Consolidated Financial Statements (Unaudited) Note 6 Mineral Properties (Continued) Current Agreements regarding mining concessions (continued) We can earn 100% interest in the Aurora concession pursuant to an option agreement with individuals effective December 26, 2010 by paying a total of US$600,000 in staged payments, as amended, over a four year period; US$15,000 paid upon signing the option agreement, US$20,000 paid June 26, 2011, US$25,000 payment due December 26, 2011, US$30,000 payment due June 26, 2012, US$40,000 payment due December 26, 2012, US$50,000 payment due June 26, 2013, US$70,000 payment due December 26, 2013, US$150,000 payment due June 26, 2014, and a US$200,000 payment due December 26, 2014.The option agreement for the Aurora concession is subject to a 2% net smelter return royalty. We may elect to purchase at any time up to the maximum of 1% of the net smelter return royalty in the maximum amount of US$500,000 for each 0.5% We can earn 100% interest in the Guadalupe Group concessions pursuant to an option agreement with an individual effective on January 15, 2011 by making US$1,500,000 in staged payments, as amended, over four years; US$15,000 paid upon signing the letter of intent, US$5,000 paid upon signing the option agreement, US$20,000 paid July 15, 2011, US$25,000 payment due January 15, 2012, US$50,000 payment due July 15, 2012, US$70,000 payment due January 15, 2013, US$120,000 payment due July 15, 2013, US$195,000 payment due January 15, 2014, $400,000 payment due July 15, 2014, $600,000 payment due January 15, 2015. There is no royalty on the Guadalupe Group concessions. Name Title Number Size Location Valid Date Registration Net Smelter Return Aurora 120 Hectares Onavas, Sonora 15/06/2060 Vol. 382 Foja 125 Acta 250 LIB. CONCESIONES MINERAS 2% Marco Fraccion I 330 Hectares Onavas, Sonora 15/06/2060 Vol. 382 Foja 125 Acta 248 LIB. CONCESIONES MINERAS None Marco Fraccion II 120 Hectares Onavas, Sonora 15/06/2060 Vol. 382 Foja 125 Acta 249 LIB. CONCESIONES MINERAS None The Company incurred exploration expenses as follows in the three months ended November 30, 2011: Aurora Gavilan Total Drilling and sampling $ $ $ Geological, geochemical, geophysics Land costs, taxes, permits Travel Other $ $ $ 16 AXIOM GOLD AND SILVER CORP. (An Exploration Stage Company) Notes to Consolidated Financial Statements (Unaudited) Note 7 Notes Payable In April 2011, the Company borrowed $20,000 from an unrelated party for working capital purposes.The note is unsecured and payable on demand with 8% interest per annum. On November 9, 2010, the Company borrowed $10,000 from an unrelated party for working capital purposes. The note is unsecured and was due November 9, 2011 with 8% interest per annum. Interest expense in the three months ended November 30, 2011 is $598. Note 8 Stockholders’ Equity The Company is authorized to issue 300,000,000 shares of common stock with a par value of $0.001 and 10,000,000 shares of preferred stock with a par value of $0.001.Our Board of Directors has the authority to set the terms of any class of preferred shares through an issuance of a certificate of designation without receiving further shareholder approval.We have reserved 7,000,000 common shares for issuance under our 2010 Stock Option Plan.In the period ended August 31, 2007, the Company sold 20,000,000 shares of common stock for cash of $500. In the year ended August 31, 2008, the Company sold 4,483,400 shares of its common stock for cash of $112,085. There are no equity transactions in the years ended August 31, 2010 and 2009. Effective November 1, 2010, the Company enacted a four-for-one (4:1) forward stock split. All share and per share data in these financial statements have been adjusted retroactively to reflect the stock split. Pursuant to a compensation agreement with a Director, the Company recorded share-based compensation and a share liability of $151,500 on October 4, 2011, the fair value of 150,000 shares of Company common stock earned on that date (see Note 11).Effective October 4, 2010, the Company granted a stock award in the amount of 150,000 shares of Company common stock to the director (see Note 10). The 150,000 shares were valued at $37,500, the fair value at date of grant. The Company recorded share-based compensation of $151,500 and $37,500 in the three months ended November 30, 2011 and 2010, respectively. Pursuant to a compensation agreement with our CFO, effective October 19, 2010, the Company granted a stock option award for the purchase of 50,000 shares of Company common stock at an exercise price of $0.25 per share, which represents the fair value at date of grant (see Note 10).The option is immediately exercisable for five years from the date of issuance. The fair value of the option, $10,174, was calculated using the Black-Scholes pricing model. The fair value of the option is charged to operations as share-based expense over the vesting period.The expense recorded in the three months ended November 30, 2010 was $10,174. Pursuant to the acquisition agreement with Axiom Mexico on January 13, 2011, the Company issued two million (2,000,000) of its common shares to the shareholders of Axiom Mexico. The shares were valued at $500,000 ($0.25 per share) which represents the fair value on that date. 17 AXIOM GOLD AND SILVER CORP. (An Exploration Stage Company) Notes to Consolidated Financial Statements (Unaudited) Note 8 Stockholders’ Equity (Continued) Pursuant to a compensation agreement with our Vice President - Exploration, effective January 13, 2011, the Company granted a stock option award for the purchase of 600,000 shares of Company common stock at an exercise price of $0.25 per share (see Note 10). The fair value of our common stock at date of grant was $0.67.The fair value of the option, $386,632, was calculated using the Black-Scholes pricing model. The option vests over a two year period as follows: 150,000 shares immediately and 150,000 shares semi-annually through July 13, 2012; and is exercisable for ten years from the date of issuance. The fair value of the option is charged to operations as share-based expense over the vesting period.The expense recorded in the three months ended November 30, 2011 was $40,178. Pursuant to a compensation agreement with our Director – Business Development, effective January 20, 2011, the Company granted a stock option award for the purchase of 300,000 shares of Company common stock at an exercise price of $0.25 per share (see Note 10). The fair value of our common stock at date of grant was $0.70.The fair value of the option, $186,197, was calculated using the Black-Scholes pricing model. The option vests as follows: 150,000 shares immediately and 150,000 shares on January 20, 2012; and is exercisable for five years from the date of issuance. The fair value of the option is charged to operations as share-based expense over the vesting period.The expense recorded in the three months ended November 30, 2011 was $23,211. Pursuant to a compensation agreement with our current CEO, effective January 24, 2011, the Company (i) issued 100,000 shares of common stock valued at $75,000 ($0.75 per share) and (ii) granted a stock option award for the purchase of 5,500,000 shares of Company common stock at an exercise price of $0.25 per share (see Note 10). The fair value of our common stock at date of grant was $0.75.The fair value of the option, $3,977,771, was calculated using the Black-Scholes pricing model. The option vests over a three year period as follows: 2,200,000 shares immediately, 1,400,000 shares, 1,300,000 shares and 600,000 shares on January 24, 2012, 2013 and 2014, respectively; and is exercisable for ten years from the date of issuance. The fair value of the option is charged to operations as share-based expense over the vesting period.The expense recorded in the three months ended November 30, 2011 was $405,510. 18 AXIOM GOLD AND SILVER CORP. (An Exploration Stage Company) Notes to Consolidated Financial Statements (Unaudited) Note 8 Stockholders’ Equity (Continued) Pursuant to a compensation agreement with a Director, effective January 26, 2011, the Company granted a stock option award for the purchase of 300,000 shares of Company common stock at an exercise price of $0.25 per share (see Note 10). The fair value of our common stock at date of grant was $0.67.The fair value of the option, $193,350, was calculated using the Black-Scholes pricing model. The option vests over a three year period as follows: 50,000 shares immediately, 50,000 shares, 100,000 shares and 100,000 shares on January 26, 2012, 2013 and 2014, respectively; and is exercisable for ten years from the date of issuance. The expense recorded in the three months ended November 30, 2011 was $14,722. The fair value of the option is charged to operations as share-based expense over the vesting period. In January and February 2011, the Company sold 330,000 shares of common stock at $0.25 per share for gross proceeds of $82,500 to five non-US accredited investors pursuant to Regulation S.The Company incurred offering costs of $2,500 pursuant to an escrow agreement. In April and May 2011, the Company sold 1,600,000 shares of common stock at $0.25 per share for gross proceeds of $400,000 to three non-US accredited investors pursuant to Regulations S and one US accredited investor pursuant to Regulation D. In June and July 2011, we sold 2,394,000 shares of common stock at $0.25 per share for gross proceeds of $598,500 to six non-US accredited investors pursuant to Regulation S and three US accredited investors pursuant to Regulation D. In addition, we incurred offering costs of $94,350 (10% of gross proceeds) on all sales pursuant to Regulation S. In July 2011, we issued 250,000 shares of common stock for investor relations services (see Note 10).The shares are valued at $487,500 the fair value at date of grant. Effective June 17, 2011, we appointed Roman Friedrich III to our Board of Directors. Mr. Friedrich is to receive compensation of $1,000 per month and an option to purchase 100,000 shares of our common stock exercisable at $0.25 per share, the agreed upon fair value at date of grant. The option is fully vested and expires 10 years from date of grant. The fair value of the option, $114,464, was calculated using the Black-Scholes pricing model. The fair value of the option was charged to operations as share-based expense on the date of grant. 19 AXIOM GOLD AND SILVER CORP. (An Exploration Stage Company) Notes to Consolidated Financial Statements (Unaudited) Note 8 Stockholders’ Equity (Continued) Effective June 17, 2011, we granted our CFO an option to purchase 100,000 shares of common stock exercisable at $0.25 per share, the agreed upon fair value at date of grant. The option vests over a two year period and expires 10 years from date of grant. The fair value of the option, $114,464, was calculated using the Black-Scholes pricing model. The expense recorded in the three months ended November 30, 2011 was $14,236. The fair value of the option is charged to operations as share-based expense over the vesting period. The fair value of each option is estimated on the date of grant using the Black-Scholes pricing model.The following weighted-average assumptions were made in estimating fair value: Year Ended August 31, Three Months Ended November 30, Dividend Yield % % Risk-Free Interest Rate % % Expected Life 9.75 Years 5 Years Expected Volatility % % 2010 Stock Option Plan The Plan, adopted by the Board of Directors on January 31, 2011, is intended to provide an incentive to our executive officers, directors, employees, independent contractors or agents who are responsible for or contribute to our management, growth and/or profitability. The purpose of granting options to such persons under the Plan is to attract them to consider employment with, or service to, us, to encourage their continued employment or service, and to give them incentive to provide their best efforts to us for purposes of enhancing shareholder value. A total of up to 7,000,000 shares of our common stock have been reserved for the implementation of the Plan, either through the issuance of options to eligible persons in the form of incentive stock options or non-statutory options which are subject to restricted property treatment under Section 83 of the Internal Revenue Code. Whenever practical, the Plan is to be administered by a committee of not less than two members of the Board of Directors appointed by the full Board, and the Plan has a term of ten years, unless sooner terminated by the Board. As of November 30, 2011, 50,000 shares of common stock are available for issuance under the plan. 20 AXIOM GOLD AND SILVER CORP. (An Exploration Stage Company) Notes to Consolidated Financial Statements (Unaudited) Note 8 Stockholders’ Equity (Continued) The following table summarizes options transactions under the 2010 Stock Option Plan for the period. For the Three Months Ended November 30, 2011 (Unaudited) Shares Weighted- Average Exercise Price Weighted-Average Remaining Contractual Term Aggregate Intrinsic Value Outstanding at beginning of period $ Granted/Sold Expired/Cancelled Forfeited Exercised Outstanding at November 30, 2011 $ 8.91Years $ Exercisable at November 30, 2011 $ 8.82 Years $ For the Year Ended August 31, 2011 Shares Weighted- Average Exercise Price Weighted- Average Remaining Contractual Term Aggregate Intrinsic Value Outstanding at beginning of period $ Granted/Sold Expired/Cancelled Forfeited Exercised Outstanding at August 31, 2011 $ 9.16Years $ Exercisable at August 31, 2011 $ 9.07 Years $ 21 AXIOM GOLD AND SILVER CORP. (An Exploration Stage Company) Notes to Consolidated Financial Statements (Unaudited) Note 8 Stockholders’ Equity (Continued) The weighted-average grant-date fair value of options granted during three months ended November 30, 2010 was $0.20. Summary of non-vested options as of and for the three months ended November 30, 2011 is as follows: Non-vested Options Shares Weighted- Average Grant-Date Fair Value Non-vested at August 31, 2011 4,066,667 $
